DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to a method for determining a relationship between a first node and at least one second node each serving one different or the same wireless communication network, the method comprising the steps of detecting pilot contamination; and determining a relationship between the first node and at least one of the second nodes based on the detected pilot contamination. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 20-35 (renumbering as 1-16 respectively) are allowed.

Regarding claims 20 and 29, the closest prior arts:
	KELA et al (US 20180254849 A1, PCT Priority Date: Oct 21, 2015) discloses methods and base stations for receiving an indication from a first user equipment served by the first base station that a downlink channel property determined by the first user equipment for a downlink transmission from the first base station (par 0003, 0056, 0075 and 0077); inquiring about the interfering use of the pilot signal (par 0010-0011).

	Yang et al (US20150373648A1) discloses methods and base stations for 
receiving an indication from a first user equipment served by the first base station that a downlink channel gain determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station (par 0016 and 0023), pilot contamination referring to interfering use of the pilot signal by another user equipment (par 0016).

	Chen et al (US20170317731A1, Priority Date: 2015-04-10) discloses methods and base stations for receiving an indication from a first user equipment served by the first base station that a downlink channel gain determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station, and the indication comprising an index of the pilot signal (abstract, par 0034, 0046).

Zhang et al (US 20120028664 A1) discloses methods and base stations for 
in response to the indication, sending a query to a network node of the wireless communication network, inquiring about the interfering use of the pilot signal (par 0070, 0086-0087), and receiving a reply indicating at least two base stations serving respective user equipment responsible for interfering use of the pilot signal (par 0072 and 0089); 3and 
in response to determining that the first base station does not have a neighboring relationship established with the at least two base stations, establishing a neighboring relationship with a base station of the at least two base stations based on a number of neighbor hops in a neighbor relation to the first base station (par 0045-0046, 0070, 0072 and 0089-0090).

Bengtsson (US20160373985A1, priority Date: Jun 18, 2014) (same as WO2015193446A1) discloses methods for 
pilot contamination refers  to interfering use of the pilot signal by another user equipment (par 0042);
index of the pilot signal (par 0018).

Xu et al (US20130114450A1) discloses methods for:
pilot contamination refers  to interfering use of the pilot signal by another user equipment (abstract and 0079).

Jae-kyun et al (KR20160052374A) discloses methods for:
pilot contamination referring to interfering use of the pilot signal by another user equipment (p5 par 02);
index of the pilot signal (p18 par 02);

Huawei, “Use Case of Coverage Optimization”, R2-100171, 3GPP TSG-RAN WG2 #68bis, 18-22 January 2010, Valencia, Spain discloses methods for:
channel gain determined by the first user equipment is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station, pilot contamination referring to interfering use of the pilot signal (p2 section 2.3).

hui et al (US20130077658A1) (same as CN103959700A) discloses methods for:
pilot contamination referring to interfering use of the pilot signal by another user equipment (par 0009 and 0039).

Qu et al (CN104009947a) discloses methods for:
pilot contamination referring to interfering use of the pilot signal by another user equipment (p5 par 04).
SAGONG et al (US20140314005A1) discloses methods for:
pilot contamination (par 0050).

KUSUNOKI et al (CN105187100A) discloses methods for:
pilot contamination referring to interfering use of the pilot signal by another user equipment (p6 par 01).

Huang et al (CN104735792A) discloses methods for:
pilot contamination referring to interfering use of the pilot signal by another user equipment (abstract, p6 par 05).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving an indication from a first user equipment served by the first base station that a downlink channel gain determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station, pilot contamination referring to interfering use of the pilot signal by another user equipment and the indication comprising an index of the pilot signal” as recited in claim 20.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, via the radio circuitry, an indication from a first user equipment served by the first base station that a downlink channel gain determined by the first user equipment for a downlink transmission from the first base station is characteristic of pilot contamination of a pilot signal received from the first user equipment at the first base station, pilot contamination referring to interfering use of the pilot signal by another user equipment and the indication comprising an index of the pilot signal” as recited in claim 29.

Claims 20 and 29 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.
Claims 21-26 and 30-35 are allowed by virtue of their dependency on claims 20 and 29 respectively.

Regarding claim 27, the closest prior arts:
Zhang et al (US 20120028664 A1) discloses methods for receiving a report from a first base station of the wireless communication network, indicating measurement of pilot interference (par 0070, 0086); interference decision based on pilot signal (par 0086); initiating establishment of a neighbor relationship between the first base station and a base station of the at least two base stations based on a number of neighbor hops in a neighbor relation to the first base station (par 0090 and 0101).

Bengtsson (US20160373985A1, priority Date: Jun 18, 2014) discloses methods for 
receiving a report indicating pilot contamination at the first base station for a pilot signal received at the first base station (par 0010-0011), wherein the first base station allocated the pilot signal to a first user equipment served by the first base station and the report indicates the pilot signal and a time associated with the pilot contamination (par 0018, 0040, 0050); 
determining, based on the indicated pilot signal and the indicated time, at least two base stations serving respective user equipment responsible for interfering use of the pilot signal that made a conflicting allocation of the pilot signal to a second user equipment served by the at least two base stations (par 0040, 0046, 0051-0052). 

Guo et al (US20120106390A1) discloses methods for receiving a report from a first base station of the wireless communication network, indicating pilot contamination at the first base station for a pilot signal received at the first base station, wherein the first base station allocated the pilot signal to a first user equipment served by the first base station and the report indicates the pilot signal, an index of the pilot signal associated with the pilot contamination (abstract).

Zhang et al (WO2009079830A1) discloses methods for receiving a report from a first base station of the wireless communication network, indicating pilot contamination at the first base station for a pilot signal received at the first base station, wherein the first base station allocated the pilot signal to a first user equipment served by the first base station and the report indicates the pilot signal, an index of the pilot signal associated with the pilot contamination (p6 par 5-7).

Xu et al (US20130114450A1) discloses methods for:
pilot contamination (abstract and 0079).

Jae-kyun et al (KR20160052374A) discloses methods for:
pilot contamination (p5 par 02).

Huawei, “Use Case of Coverage Optimization”, R2-100171, 3GPP TSG-RAN WG2 #68bis, 18-22 January 2010, Valencia, Spain discloses methods for:
pilot contamination (p2 section 2.3).

hui et al (US20130077658A1) (same as CN103959700A) discloses methods for:
pilot contamination  (par 0009 and 0039).

Qu et al (CN104009947a) discloses methods for:
pilot contamination  (p5 par 04).

SAGONG et al (US20140314005A1) discloses methods for:
pilot contamination (par 0050).

KUSUNOKI et al (CN105187100A) discloses methods for:
pilot contamination (p6 par 01).

Huang et al (CN104735792A) discloses methods for:
pilot contamination (abstract, p6 par 05).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving a report from a first base station of the wireless communication network, indicating pilot contamination at the first base station for a pilot signal received at the first base station, wherein the first base station allocated the pilot signal to a first user equipment served by the first base station and the report indicates the pilot signal, an index of the pilot signal and a time associated with the pilot contamination” and as recited in claim 27.

Claim 27 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.
Claim 28 is allowed by virtue of their dependency on claim 27.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473